Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 05/06/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 03/23/2022.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 10/18/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/17/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 05/06/2021.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “OF THE DICLOSURE” in page 46, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al (US Pat 9,816,872).
	Regarding to independent claim 1, Zhang et al in Figures 1-7 are directly discloses an integrated circuit device (a system integrated circuit 405, Figures 4, and 1-2) comprising: 
2a temperature sensor circuit (a temperature sensor 100 include the temperature sensing circuit 110), the temperature sensor circuit including at 3least one insulated gate field effect transistor (IGFET) (the sensing circuit 110 includes a first transistor N and a second transistor M) including at least three 4substantially horizontally disposed channels that are substantially vertically 5aligned and surrounded by a contiguous control gate structure (the gate of transistor N and transistor M are coupled together and bias by a voltage bias Vbias, Figure 1); and 
16wherein the temperature sensor circuit (the temperature sensing circuit 110) provides at least one temperature 7signal (output signal ITemp and Temperature Reading), the at least one temperature signal indicates a temperature window in 8which the integrated circuit device is operating (for example, the temperature sensor 100 measres a temperature of the circuit 420 and outputs a corresponding digital temperature reading to the temperature management circuit 410, see at least in Figures 1-2 and 4, column 3, lines 33 to column 7, lines 42; column 10, lines 25 to column 12, lines 2 and the related disclosures).  
Regarding dependent claim 20, Zhang et al in Figures 1-7 are directly discloses an integrated circuit device (a system integrated circuit 405, Figures 4, and 1-2), wherein: the at least one insulated gate field effect transistor (IGFET) (transistors N and M) including 3at least four substantially horizontally disposed channels that are substantially 4vertically aligned and surrounded by a contiguous control gate structure, the at 5least four substantially horizontally disposed channels are electrically connected to a common source region (the drain of transistor N connected to ground to resistor 120 and the drain of transistor M coupled to the ground, Figure 1).
Allowable Subject Matter
7.	Claims 2-19, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of 1the integrated circuit device, wherein: 2the temperature sensor circuit includes 3an upper window limit comparator circuit coupled to receive a temperature 4dependent reference potential, the upper window limit comparator circuit 5detects a temperature window upper limit based on the potential of the 6temperature dependent reference potential1, wherein: 2the upper window limit comparator circuit includes the at least one 3IGFET, the at least one IGFET has a gate terminal coupled to receive the temperature dependent reference potential (claims 2-5), 1the integrated circuit device, wherein: 2the temperature sensor circuit includes 3a lower window limit comparator circuit coupled to receive a 4temperature dependent reference potential, the lower window limit comparator 5circuit detects a temperature window lower limit based on the potential of the 6temperature dependent reference potential, wherein: 2the lower window limit comparator circuit includes the at least one 3IGFET, the at least one IGFET has a gate terminal coupled to receive the 4temperature dependent reference potential (claims 6-9). 1the integrated circuit device, further including: 2the temperature detector circuit includes a reference generator circuit, 3the reference generator circuit includes the at least one IGFET and provides a 4temperature dependent reference potential, wherein: 2the reference generator circuit provides an essentially temperature 3independent reference potential (claims 10-11). 1the integrated circuit device, wherein: 2a refresh control circuit coupled to receive the at least one temperature 3signal, the refresh control circuit sets a refresh rate in response to the at least 4one temperature signal wherein 5the integrated circuit device is a dynamic random access memory W-0015-0342device (claim 12), the integrated circuit device, wherein: 2a read assist control circuit coupled to receive the at least one 3temperature signal, the read assist control circuit enables and disables a read 4assist circuit in response to the at least one temperature signal, the read assist 5circuit assists a read operation of static random access memory cells formed on 6the integrated circuit device (claim 13), 1the integrated circuit device, wherein: 2a write assist control circuit coupled to receive the at least one 3temperature signal, the write assist control circuit enables and disables a write 4assist circuit in response to the at least one temperature signal, the write assist 5circuit assists a write operation of data to static random access memory cells 6formed on the integrated circuit device (claim 14), 1the integrated circuit device, further including: 2a frequency control circuit coupled to receive the at least one 3temperature signal, the frequency control circuit sets the frequency of a clock 4signal in response to the at least one temperature signal and the integrated circuit 5device includes processor circuitry coupled to receive the clock signal (claim 15), the integrated circuit device, further including: W-0015-0343a power up circuit, the power up circuit provides a power up signal having a power up logic level in response to detecting power received by the 4integrated circuit device, the temperature sensor circuit coupled to receive the 5power up signal and provides a predetermined state to the at least one 6temperature signal in response to the power up signal (claim 16), 1the integrated circuit device, wherein: 2the at least one insulated gate field effect transistor (IGFET) including 3at least three substantially horizontally disposed channels that are substantially 4vertically aligned and surrounded by a contiguous control gate structure has a 5gate length of less than about 6 nm (claim 17) and 1the integrated circuit device, further including: 2a semiconductor substrate providing a first region; 3a second region formed over the first region; 4the at least one insulated gate field effect transistor (IGFET) is formed 5in the second region; and 6at least one active circuit element of the temperature sensor circuit is 7formed in the first region and electrically connected to the at least one IGFET (claims 18-19). W-0015-0344


Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Riho (US. 2008/0211572) discloses a temperature sensor circuit, a reference voltage generating circuit with low and high temperature side.
	Wachi et al (US. 7,176,701) discloses a temperature sensor including two transistor having different emitter current densities and performing temperature detection.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.